                     Case 3:20-cv-01235-PAD Document 1-9 Filed 05/20/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                District of Puerto
                                                 __________        Rico of __________
                                                                 District

              SANDRA RODRÍGUEZ COTTO;                                )
               RAFELLI GONZÁLEZ COTTO,                               )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                             Civil Action No.
                                                                     )
   WANDA VÁZQUEZ GARCED, Governor of PR;                             )
  DENISSE N. LONGO QUIÑONES, Secretary of the
Department of Justice; PEDRO JANER, Secretary of the
                                                                     )
 PR Department of Public Safety; HENRY ESCALERA                      )
                                                                     )
                           Defendant(s)                              )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) PEDRO JANER, in his official capacity as Secretary of the Puerto Rico Department of
                                       Public Safety
                                       Capital Center, Tower II, First Floor
                                       239 Arterial Hostos Avenue
                                       San Juan, PR 00918



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       AMERICAN CIVIL LIBERTIES UNION - PUERTO RICO CHAPTER
                                       FERMÍN L. ARRAIZA NAVAS
                                       Union Plaza Building, 416 Ponce de León Ave., Suite 1105, San Juan, PR 00918
                                       Tel. (787) 753-8493; Fax (787) 753-4268; farraiza@aclu.org
                                       ACLU FOUNDATION - BRIAN HAUSS, EMERSON SYKES, ARIANNA DEMAS
                                       125 Broad Street, 18th Floor, New York, NY 10004; bhauss@aclu.org

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:             05/20/2020
                                                                                            Signature of Clerk or Deputy Clerk
                       Case 3:20-cv-01235-PAD Document 1-9 Filed 05/20/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                          ; or

           ’ Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
